Name: Commission Regulation (EC) No 990/2001 of 21 May 2001 amending Regulation (EC) No 2659/94 on detailed rules for the granting of private storage aid for Grana Padano, Parmigiano-Reggiano and Provolone cheeses
 Type: Regulation
 Subject Matter: trade policy;  economic policy;  agricultural structures and production;  civil law;  distributive trades;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32001R0990Commission Regulation (EC) No 990/2001 of 21 May 2001 amending Regulation (EC) No 2659/94 on detailed rules for the granting of private storage aid for Grana Padano, Parmigiano-Reggiano and Provolone cheeses Official Journal L 138 , 22/05/2001 P. 0011 - 0011Commission Regulation (EC) No 990/2001of 21 May 2001amending Regulation (EC) No 2659/94 on detailed rules for the granting of private storage aid for Grana Padano, Parmigiano-Reggiano and Provolone cheesesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Article 10 thereof,Whereas:(1) Article 6(1) of Commission Regulation (EC) No 2659/94(3), as last amended by Regulation (EC) No 679/1999(4), lays down the amounts of private storage aid for Grana Padano, Parmigiano-Reggiano and Provolone cheeses. These amounts must be amended to take account of the trend in storage costs.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Article 6(1)(a) of Regulation (EC) No 2659/94 is replaced by the following: "a) EUR 75 per tonne for the fixed costs;".Article 2This Regulation shall enter into force on the fifth day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 284, 1.11.1994, p. 26.(4) OJ L 83, 27.3.1999, p. 46.